226 F.2d 219
Albert Earl FARMER, Appellant,v.UNITED STATES of America, Appellee (two cases).
Nos. 7054, 7055.
United States Court of Appeals Fourth Circuit.
Argued Oct. 3, 1955.Decided Oct. 4, 1955.

Frank A. S. Wright, Richmond, Va., for appellant.
Hugh E. Monteith, Asst. U.S. Atty., Sylva, N.C.  (J. M. Baley, Jr., U.S. Atty., Asheville, N.C., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
These are appeals in two cases, tried together in the court below, in which appellant was convicted of using the mails for a fraudulent purpose in violation of 18 U.S.C. § 1 341.  The point principally relied on here is that the evidence was not sufficient to establish the crimes charged in that a mailing within the district was not shown.  The evidence showed, however, that fraudulent orders signed in the name of appellant were received through the mails in Chicago, Ill., that they gave the address of defendant at points within the district, that appellant had admitted signing one of them and that the signature on the other appeared to be in the same handwriting.  This we think was sufficient to take the case to the jury.  Objection was raised to the testimony of a witness to the effect that the records of the company to which the orders were sent showed that goods were shipped appellant in accordance with the orders, but any error in this connection was harmless, as the crime consisted not in the actual obtaining of the goods but in the fraudulent use of the mails for that purpose.


2
Affirmed.